ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on March 9, 1971 (245 So.2d 304) affirming the judgment of the Criminal Court of Record for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 16, 1971 (250 So.2d 1) and mandate now lodged in this court, the judgment of this court was quashed and the cause remanded with directions;
NOW, THEREFORE, It is Ordered that the judgment of this court filed in this cause on March 9, 1971 is vacated as it applies to appellant Robertson, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the cause is remanded to the Criminal Court of Record of Dade County, Florida, with instructions that the criminal prosecution upon the charge of conspiracy against Charles Homer Robertson, appealed from in this cause, be dismissed.
It is so ordered.
Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).